.   .                                                                            488



                     OFFICE     QF THE      ATTORNEY GENERAL     OF TEXAS
                                               AUSTIN
        GROVERSELLERS
        *TTORNLY  GCNLRAL




              Eonorablo        ItI. A.   Jaahon,   Codrrioner
              state     mpartaont         Of Banking
              Austin     14,    TM.-

              bear     SIT1




                                          *qG6 Sate   banks
                                            91 credit  union8
                                               6 loelia&d brokerage coqpmiss
                                           m     Tot81 Zorporationr
                             .In addition    to the type   of i~stitasiona
                        heminabor8    ldentlfiod   8ubjaot to 3u.r sx.aizlni~g
                        jurirdiotlon    you are adrlrcd that thfouch our
                        bulldin& and loan diVisiOn We j2t' =8f4Ll."vito
                                                                    489
                                                                     .




Hon. H. A. JMiBOn,        pa@ 2

           luporrlar 55 bulldlw    and  loan aaaoolrtIon8,
           uhloh arm regularly  rutined     by a building
           and loan lramlmr lpyolntrd pursuant to tha
           prorlaiona of law art aut b tho bUildin
           and loan oodo.
                 *our it0misaa appropriation          88 rot out
           In the Dapartaantal Approprlatlon           Bill OXI-
           toad8 a salary wthorlratlon           for ton beam-
           lnara  and tan laalatant lxamiaora.            Ye harr
           hrntofon      pnaumod that      the   Mprrtruntal
           Approprlrtlon    Bill auprwdod         the atatutorr
           lxpmaalon aa it had to do with aalarIoa to
           br paid and we hold the oplnlon ol our of-
           iioa  Qounul    on thlr point, but wa hare not
           harmtoioro had oooaalon to dotrraInr rhothor
           ar not we would b elathorisab,           under the law
           to appoint l&&ItIoaal lxaAinar8 ua(Ler the
           mfrrrnoa    to o na lxaminer an6 on* laalatant
           for rroh rortr aorporrtisna,          and Ii 80
           uhathor or not n woul4 k peralttad to pay
           lald additIona      lxadnera       and laalatmnt
           axadln4ra out of our nwlptr            an uaunt
           oomparablr to the sum id to lndlrlduala
           oooopyIng tha aam poa r tion under          the
           IkmImd appropriation         bill.
               .In lumsary, tharmfora, w          lhould llka
           YOW 8dr108 08 to th0 roiiowlngt
                   ml. Are we ruthorlzodto employ two
            lddltlonal   aenlor bank lxanlnerr rnd two
            addltlonal   Jurrlor oxadnsra7
                 “2. If your answer t0 the Gu86tion next
            above Ia In t&e afflrnatlre then pleaae adrlae
            if we are authorlzod to pay 8uoh pereons out
            of our raoelpts or cmneya oolleoted, end it
            lo   would EB ix      bound ty
                                     the nin1mw.n salary
            authorizetion, or tr.e narlmun salary ;cmltted
            in the itemized reotion Of the De~ertzental
            Appropriation Bill aa lt hai to do with the
            Banking      Dopartnant.*
.   ’




        non.   A. A. Jamiaou,       paw   3


                Am you point out, the Banking Coda authorIrea the Com-
        rpiaaionor to appoint not l xooadlne ona bank oxminer  and one
        la a ia ta  banknt
                         mamIner for raoh forty oorporatlona aubjoot to
        .paInatlon    by the  Banking Dapartmont.
                You atata     you haro 406 atata bank8 and 91 oradlt unlona
        aubjaot to your rxamInatIon.            Thua, you hare a total oi 497
        oorporatlona     aubjoot      to rmtlon       by thr Bankine Departaent
        ln the80 two typsa of oorpontlona            aakine up your oomplomant
        or lnatItutlona       lntltlbq     you undrr the Coda to twelve bank
        oxaaInrr8    and twalro laalataat        bank lxaminrra.   It la not
        neoraaary    thentoro       ior urn to oonaIdor the 81x loan and brokar-
        age oompanioaunder your auperrlrlon             lubJoot to examination, and
        we do not do a0 In rlew oi the iaot that the proaent rpprcprla-
        tlon In Itrma 15 and 16 prorldea for two Building            and Loan-Loan
        and Brokeragr    uamlmra,

              Sonata Bill Wo. 3b3 paaaod at the Regular &aalon of tha
        48th LegIalatrln (Qanrral and speolal Law8 or Texas 1943, p.U5)
        doolama:
                        Vha   lalarIoa    of   all   atate oftloora   and all
                atats   lr;iployrra,
                                  rxorpt         thoae oonatItutlonal    atate
                ofrloara whoaa aelarIoa am           apeoltioally   rixea   by
                tha COnBtltUtiOn, and exO*pt th elalarlea   Of thr
                dlatrIot jud&ea and other oompenaation   or dlatriot
                judge8 ahall be, for the period beglnuing September
                1, 1963, and ending August 31, 1915, IL auoh mute
                or ui4unta am my ba prorldrd for by the Leglalatun
                In the general approprlatlon bill.*
                It likawlae ropeala all law8 #Ed part8 of law8 tiring the
        aalarlea of auoh ltete offloera and employeea.
               The lpproprletlon rot, a6 pointed out by you, makes yrovi-
        alon for ten bank exeinliner4end ten aselotant bank axail-lnersa;:d
        no more. So that, while the 8pprOprietiOE act ha4 not r6pe616d
        tte Yanking Code suthorlzing an exalnlner end ezalsta;,trrxacir,er
        for eao!2 forty corporstlone eubjcot to the Coml44lo;~er~s 6x8-1-
        lne tion - nor could an approprlatim bill hove NC!: stfect - ,-et
        it has effectually denied an approprlatloc beyor!d tie tuil exmi-
        lnerz aad t4tia68lmta::taxuuhr;re provided for, rJM moreover,
don. H. A. Jamiaon,                    pa&r 4

the rtatuk           rborr          quoted   ho8 ropoalrd any porriblr  legal pro-
ri8iOn for any rtatutory                     88hrie8   other than thO80 to be
n85IOd in tho 8pprOpri8tiOn                       bill.

          unb8r           th88r 8l~OUE~8kIl~O8it                   18 iu8        t0 8pOti8t8              UpOn
tho   pUe8tiOJIWhOthOr, iI th0 8dditiOm       8~8dinOr8 8a 888i8taIit
lx~minor8  wer l  eppolnkd by you, 8~14 ii they wore to porrora
tholr Oiiloirl    dUti8#  ior tho rWM1nd.r oi tho blonnlum the
8uoo~odl~ k&irlatun        would bo authorized   to make or would
ppeke (118pprOprlatlon to pay them. So that ror ali praotloal
~bbfl”8*8,       yOUr       rir8t      qUO8tiOn           8hOtid    b;   8n8WOrOd        h    the      IWe-
       .

             What wo hero raid               rondorr it            u~ooor88ry           to   an8wer        your
8OOOllb      qUO8tiOtl.

                                                                                YOLW8    rory    truly,




                                                                                                 001;       fipeor
                                                                                                      A88i8tant